DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,116,314. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are fully covered by the patent.  While the instant application is drawn to a system and the patent claims are drawn to a method of the system and are worded differently, the system performs the same method as claimed in the patent.
The following chart illustrates claim limitation correspondence. 

Instant Application
Claim 1:
A system for home clothing and footwear products arrangement, comprising: 

a shelter arrangement which comprises a plurality of shelter elements for 5sheltering a plurality of dressing items, wherein each of the plurality of dressing items is one of a clothing product and a footwear product; 
an identifier for establishing communication between an electrical terminal and a control center which is a computing device, and by the control center, receiving item information of a target product which is one of a target footwear product and a target 10clothing product from the electrical terminal, wherein by the control center, the item information of the target product is linked with identity information of the shelter element for sheltering the target product; and a position indication arrangement which is operatively communicated to the control center based on the identity information of the shelter element for sheltering the 15target product linked with the item information of the target product such that, in response to a request for searching the target product on the electrical terminal, the position indication arrangement indicates a position of the shelter element for sheltering the target product.






























Claim 12:
A system for home clothing and footwear products arrangement, comprising:


 a first shelter arrangement which comprises a plurality of first shelter elements 20for sheltering a plurality of footwear products, and providing a second shelter arrangement which comprises a plurality of second shelter elements for sheltering a plurality of clothing products, wherein the first shelter arrangement and the second shelter arrangement are independent with each other; 
a first identifier for establishing communication between an electrical terminal 25and a first control center which is a computing device, and by the first control center, receiving item information of a target footwear product and item information of a target clothing product from the electrical terminal, wherein by the first control center, the item information of the target footwear product and the item information of the target clothing 29product are linked with identity information of a first shelter element of the first shelter arrangement for sheltering the target footwear product; 
a second identifier for establishing communication between the electrical terminal and a second control center which is a computing device, and by the second 5control center, receiving the item information of the target footwear product and the item information of the target clothing product from the electrical terminal, wherein by the second control center, the item information of the target footwear product and the item information of the target clothing product are linked with an identity information of a second shelter element of the second shelter arrangement for sheltering the target clothing 10product; 
a first position indication arrangement operatively communicated to the first control center based on the identity information of the first shelter element linked with the item information of the target footwear product and the item information of the target clothing product, wherein a position of the first shelter element is indicated by the first 15position indication arrangement; and a second position indication arrangement, which is operatively communicated to the second control center based on the identity information of the second shelter element linked with the item information of the target footwear product and the item information of the target clothing product, wherein a position of the second shelter element is 20indicated by the second position indication arrangement.
Patent No. 11,116,314
Claim 1:
A method of a system for home clothing and footwear products arrangement, wherein the method comprises the following steps: (A) providing a first shelter arrangement which comprises a plurality of first shelter elements for sheltering a plurality of footwear products, and providing a second shelter arrangement which comprises a plurality of second shelter elements for sheltering a plurality of clothing products, wherein the first shelter arrangement and the second shelter arrangement are independent with each other; (B) providing a first identifier for establishing communication between an electrical terminal and a first control center which is a computing device, and by the first control center, receiving item information of a target footwear product and item information of a target clothing product from the electrical terminal; (C) by the first control center, linking the item information of the target footwear product and the item information of the target clothing product with identity information of a first shelter element of the first shelter arrangement for sheltering the target footwear product; (D) providing a second identifier for establishing communication between the electrical terminal and a second control center which is a computing device, and by the second control center, receiving the item information of the target footwear product and the item information of the target clothing product from the electrical terminal; (E) by the second control center, linking the item information of the target footwear product and the item information of the target clothing product with identity information of a second shelter element of the second shelter arrangement for sheltering the target clothing product; (F) indicating a position of the first shelter element by a first position indication arrangement which is operatively communicated to the first control center based on the identity information of the first shelter element linked with the item information of the target footwear product and the item information of the target clothing product; and (G) indicating a position of the second shelter element by a second position indication arrangement which is operatively communicated to the second control center based on the identity information of the second shelter element linked with the item information of the target footwear product and the item information of the target clothing product.

Claim 11:
A method of a system for home clothing and footwear products arrangement, wherein the method comprises the following steps: 
(a) providing a shelter arrangement which comprises a plurality of shelter elements for sheltering a plurality of dressing items, wherein each of the plurality of dressing items is one of a clothing product and a footwear product; 
(b) providing an identifier for establishing communication between an electrical terminal and a control center which is a computing device, and by the control center, receiving item information of a target product which is one of a target footwear product and a target clothing product from the electrical terminal; 
(c) by the control center, linking the item information of the target product with identity information of the shelter element for sheltering the target product; (d) in response to a request for searching the target product on the electrical terminal, indicating a position of the shelter element for sheltering the target product by a position indication arrangement which is operatively communicated to the control center based on the identity information of the shelter element for sheltering the target product linked with the item information of the target product; and (e) linking the item information of the target footwear product and the item information of the target clothing product with identity information of a first shelter element for sheltering the target footwear product and identity information of a second shelter element for sheltering the target clothing product, wherein in the step (d), in response to a request for searching one of the target footwear product and the target clothing product on the electrical terminal, both positions of the first shelter element for sheltering the target footwear product and the second shelter element for sheltering the target clothing product are indicated by the position indication arrangement.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ et al, US 2005/0067420 in view of LIN, US 2020/0394857.
Re claims 1-2:
DIAZ teaches system for home clothing and footwear products arrangement, comprising: 
a shelter arrangement which comprises a plurality of shelter elements for 5sheltering a plurality of dressing items, wherein each of the plurality of dressing items is one of a clothing product and a footwear product [Figures 4A-4B];
a control center which is a computing device, and by the control center, receiving item information of a target product which is one of a target footwear product or a target clothing product from the electronic terminal, wherein by the control center, the item information of the target product is linked with identity information of the shelter element for sheltering the target product [0021]; and
a position indication arrangement which is operatively communicated to the control center based on the identity of the shelter element for sheltering the target product linked with the item information of the target product such that, in response to a request for searching the target product on the electronic terminal, the position indication arrangement indicates a position of the shelter element for sheltering the target product [0021].
DIAZ does not teach an identifier for establishing communication between an electrical terminal and a control center.
LIN teaches a shelter arrangement which comprises a plurality of shelter element for sheltering items [Figure 2].  The shelter includes a barcode which, when scanned by a user’s electronic terminal, builds a connection between the shelter controller and the electronic terminal [0013] [Figure 2]; the identifier comprises a graphic identification code for the electrical terminal to scan for establishing communication between the control center and the electrical terminal [0013] [Figure 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of LIN in the system of DIAZ such that an identifier is provided on the shelter to establish communication between the electrical terminal and the control center for the purpose of providing an alternative wireless communication connection method [0013].

Claim(s) 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ et al, US 2005/0067420 in view of LIN, US 2020/0394857, as applied in claim 2, and further in view of PRAKASH et al, US 2018/0173807.
Re claim 3:
DIAZ, in view of LIN, teaches the system as recited in claim 2, wherein the item information of the target product is picture information of the target product which is obtained by a camera device [0020] [0028].
DIAZ does not teach the camera device is of the electrical terminal.
PRAKASH teaches a system for managing a wardrobe, wherein item information of a target product is picture information of the target product which is obtained by a camera device of the electrical terminal [0032] [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of PRAKASH in the system of DIAZ such that the camera device is of the electrical terminal for the purpose of consolidating computing components.
Re claim 4:
DIAZ, in view of LIN and PRAKASH, teaches the system as recited in claim 3, wherein the picture information of the target product is stored in the electrical terminal and is reused for implementing the request for searching the target product on the electrical terminal [0028] [0029].
Re claim 6:
DIAZ, in view of LIN and PRAKASH, teaches the system as recited in claim 3, wherein a drawer of the shelter element for sheltering target product is driven by an actuator of the position indication arrangement to be moved to expose the target product, so as to indicate the position of the shelter element for sheltering the target product [0029].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ et al, US 2005/0067420 in view of LIN, US 2020/0394857 and PRAKASH et al, US 2018/0173807, as applied in claim 3, and further in view of ROBINSON, US 2018/0060880.
Re claim 5:
DIAZ, in view of LIN and PRAKASH, teaches the system as recited in claim 3, but does not teach a lid of the shelter element for sheltering the target product is driven by an actuator of the position indication arrangement to be opened, so as to indicate the position of the shelter element for sheltering the target product.
ROBINSON teaches a shelter arrangement comprising a plurality of shelter elements for sheltering a plurality of items [Figures 1 and 3].  A lid of the shelter element for sheltering the target product is driven by an actuator of the position indication arrangement to be opened, so as to indicate the position of the shelter element for sheltering the target product [0098].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of ROBINSON in the system of DIAZ, in view of LIN and PRAKASH, so as to include a lidded shelter element, wherein the lid is driven by an actuator so as to indicate the position of the shelter element for sheltering the target product for the purpose of accessing target products stored in different, common shelter arrangements such as the lockers with doors rather than drawers. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ et al, US 2005/0067420 in view of LIN, US 2020/0394857 and PRAKASH et al, US 2018/0173807, as applied in claim 3, and further in view of FU et al, CN109998286.
Re claim 7:
DIAZ, in view of LIN and PRAKASH, teaches the system as recited in claim 3, but does not teach a lighting indication element provided on the shelter element for sheltering the target product emits an indication lighting, so as to indicate the position of the shelter element for sheltering the target product.
FU teaches an intelligent wardrobe comprising a shelter arrangement with a plurality of shelter elements (i.e., drawers, hanger slots, etc.…), wherein the shelter elements include an indicator light (24) page 4].  The indication elements provided on the shelter element for sheltering the target product emits an indication light, so as to indicate the position of the shelter element for sheltering the target product [pages 4 and 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of FU in the system of DIAZ, in view of LIN and PRAKASH, such that a light indication element is provided on the shelter and configured to emit an indication light so as to indicate the position of the shelter element for the purpose of locating the shelter element when the target product is in a dark or dimly lit room.

  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DIAZ et al, US 2005/0067420 in view of LIN, US 2020/0394857 and PRAKASH et al, US 2018/0173807, as applied in claim 3, and further in view of DEEMETER, US 2019/0362302.
Re claim 8:
DIAZ, in view of LIN and PRAKASH, teaches the system recited in claim 3, but does not teach a sound indication element provided on the shelter elements for sheltering the target product produces an indication sound, so as to indicate the position of the shelter element for sheltering the target product.
DEEMETER teaches a shelter arrangement comprising a plurality of shelter elements for sheltering a plurality of items [Figures 1-2b]; an indicator (56) produces an indication sound so as to indicate the position of a particular shelter elements [0018] [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of DEEMETER in the system of DIAZ, in view of LIN and PRAKASH, such that a sound indication element is provided on the shelter for the purpose of assisting visually impaired users with locating the shelter element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876